Rule 1.99.   Confidential Information and Confidential Documents. Certification

       Unless public access is otherwise constrained by applicable authority, any
attorney, or any party if unrepresented, who files a legal paper pursuant to these rules
with the clerk shall comply with the requirements of Sections 7.0 and 8.0 of the Case
Records Public Access Policy of the Unified Judicial System of Pennsylvania[: Case
Records of the Appellate and Trial Courts] (Policy) including a certification of
compliance with the Policy and, as necessary, a Confidential Information Form, unless
otherwise specified by rule or order of court, or a Confidential Document Form, in
accordance with the Policy.

      Note: Applicable authority includes but is not limited to statute, procedural rule,
      or court order. The Case Records Public Access Policy of the Unified Judicial
      System of Pennsylvania[: Case Records of the Appellate and Trial Courts]
      (Policy) can be found on the website of the Supreme Court of Pennsylvania at
      http://www.pacourts.us/public-records. Sections 7.0(D) and 8.0(D) of the Policy
      provide that the certification shall be in substantially the following form:

             I certify that this filing complies with the provisions of the Case
             Records Public Access Policy of the Unified Judicial System of
             Pennsylvania[: Case Records of the Appellate and Trial Courts]
             that require filing confidential information and documents differently
             than non-confidential information and documents.
…

Rule 2.1. Form of Account

…

      Note: Rule 2.1 is substantively similar to former Rule 6.1 and Rule 12.15, except
      that certain subparagraphs have been reordered and Rule 12.15 and its Official
      Note have become subparagraph (d).

             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

…

Rule 2.4. Petition for Adjudication/Statement of Proposed Distribution; Virtual
Representation
…

      Note: …
             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

…

Rule 2.7. Objections to Accounts or Petitions for Adjudication/Statements of
Proposed Distribution

…

      Note: …

             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

…

Rule 2.8. Pleadings Allowed After Objections are Filed

…

      Note: …

             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

…

Rule 2.10. Foreign Heirs and Unknown Distributees

…
      Note: …

             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

Rule 3.3. Contents of All Pleadings; General and Specific Averments

…

      Note: …

                                          2
             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

Rule 3.4. Form of Petition; Exhibits; Consents; Signing and Verification

…

      Note: …

             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

Rule 3.5. Mode of Proceeding on Petition

…

      Note: …

             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

…

Rule 3.6. Pleadings Allowed After Petition

…

      Note: …

             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

…



Rule 3.9. Preliminary Objections

…

      Note: …

                                          3
             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

…

Rule 3.10. Denials; Effect of Failure to Deny

…

      Note: …

             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

...

Rule 3.11. Answer with New Matter

…

      Note: …

             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

Rule 3.14. Amendment

…

      Note: …

             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

…

Rule 7.2. Motion for Judgment on the Pleadings

…

      Note: …

                                          4
             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

…

Rule 7.3. Motion for Summary Judgment

…

      Note: …

             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

…


Rule 7.4. Injunctions

…

      Note: …

             The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

…

Rule 8.2. Motions for Reconsideration

…

      Note: The filings required by this rule are subject to the Case Records Public
      Access Policy of the Unified Judicial System of Pennsylvania[: Case Records
      of the Appellate and Trial Courts]. See Rule 1.99.

…




                                          5